STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 14, 2017
               Plaintiff-Appellee,

v                                                                   No. 335259
                                                                    Oscoda Circuit Court
JEFFREY ROY SWITZER,                                                LC No. 16-001432-FH

               Defendant-Appellant.


Before: MARKEY, P.J., and HOEKSTRA and RONAYNE KRAUSE, JJ.

PER CURIAM.

       Defendant appeals as of right his jury conviction of receiving or concealing stolen
property valued at $1,000 or more, but less than $20,000, MCL 750.535(3)(a). Because the
evidence was sufficient to support defendant’s conviction, we affirm.

        Defendant’s conviction involves his concealment of stolen fishing equipment, including
an ice auger, fishing rods and reels, as well as a tackle box containing a variety of baits, hooks,
spinners and bobbers, split shots, and spoons. The owner of the fishing equipment valued the
stolen property between $1,125 and $1,310. The jury convicted defendant as noted above.

        On appeal, defendant challenges the sufficiency of the evidence supporting his
conviction. Specifically, defendant contends that the prosecutor failed to establish the value of
the fishing equipment beyond a reasonable doubt. According to defendant, the owner’s
testimony was insufficient to establish the value of the stolen equipment because the owner
based his estimates on replacement costs as opposed to the fair market value of the items at the
time of the offense.

        This Court reviews a challenge to the sufficiency of the evidence de novo. People v
Raisbeck, 312 Mich App 759, 762; 882 NW2d 161 (2015). “We examine the evidence in a light
most favorable to the prosecution, resolving all evidentiary conflicts in its favor, and determine
whether a rational trier of fact could have found that the essential elements of the crime were
proved beyond reasonable doubt.” People v Ericksen, 288 Mich App 192, 196; 793 NW2d 120
(2010). In applying this standard, we are required “to draw all reasonable inferences and make
credibility choices in support of the jury verdict.” People v Nowack, 462 Mich 392, 400; 614
NW2d 78 (2000).



                                                -1-
       To convict a defendant of receiving or concealing stolen property, the prosecution must
prove the following elements:

       (1) the property was stolen; (2) the value of the property met the statutory
       requirement; (3) defendant received, possessed, or concealed the property with
       knowledge that the property was stolen; (4) the identity of the property as being
       that previously stolen; and (5) the guilty actual or constructive knowledge of the
       defendant that the property received or concealed was stolen. [People v Pratt,
       254 Mich App 425, 427; 656 NW2d 866 (2002).]

Defendant only challenges the value element, which as charged in this case required the
prosecution to prove that the stolen property had a value of $1,000 or more, but less than
$20,000. See MCL 750.535(3)(a). The relevant standard for determining the value of property
is fair market value. People v Dyer, 157 Mich App 606, 609; 403 NW2d 84 (1986). Fair market
value is determined by reference to the time and place of the offense, and refers to “the price that
the item will bring on an open market between a willing buyer and seller.” Id. (citation omitted);
M Crim JI 22.1. An owner may testify regarding the value of property provided that the owner’s
testimony is not based on “personal or sentimental value” subjective to the owner. Pratt, 254
Mich App at 429. It is then the jury’s role to consider all of the evidence and use its judgment to
determine the fair market value. People v Toodle, 155 Mich App 539, 553; 400 NW2d 670
(1986).

        In this case, the only evidence of the stolen fishing equipment’s value was the testimony
given by the owner of the equipment, and thus the sufficiency of the valuation evidence hinges
on his testimony. The owner testified at length regarding the ages, condition, and quality of the
stolen items, and he offered his opinion of the values of the items. The owner testified that he
was an experienced fisherman, and there is no evidence that his opinion of the equipment’s value
was based on personal feelings or sentiment. His testimony established a total valuation range of
$1,125 to $1,310 for the stolen equipment. Although the owner admitted on cross-examination
that his valuation testimony was based on the cost of replacing equipment and that some of the
stolen items, including a 30-year-old ice auger, were older, the owner clarified on redirect that he
valued the items based on their worth if they were to be sold or bought in the market at the time
they were in defendant’s possession. Moreover, while some of his equipment was older, the
owner testified that most of the fishing rods were “fairly new,” some were “high quality,” and
some of the equipment had increased in value since it was purchased. Viewed in a light most
favorable to the prosecution, based on the owner’s testimony, the jury could have reasonably
determined that the fishing equipment had a fair market value exceeding $1,000. Accordingly,
the evidence was sufficient to support defendant’s conviction under MCL 750.535(3)(a).

       Affirmed.



                                                             /s/ Jane E. Markey
                                                             /s/ Joel P. Hoekstra
                                                             /s/ Amy Ronayne Krause


                                                -2-